TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00681-CR


Richard Nesmith, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-07-904100, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Richard Nesmith was convicted, based on guilty pleas, of one count of aggravated
sexual assault of a child, five counts of indecency with a child by contact, and one count of
indecency with a child by exposure.  According to the judgments on each count, he was sentenced
consistent with his plea bargain to twenty-five years in prison, with all sentences to be served
concurrently.  The trial court signed a certification that Nesmith waived his right to appeal, and
Nesmith and his attorney both signed the certification.  By rule, we must dismiss this appeal.  See
Tex. R. App. P. 25.2(d).

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed
Filed:   December 12, 2008
Do Not Publish